DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
His Office action is in response to amendment filed 3/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 7,334,108 hereinafter Case in view of Oldfield et al. (US 5,497,476 hereinafter Oldfield).
Regarding claim 1, Case discloses a method as shown in figure 6, comprising: receiving a request for allocation of a memory space from a frame buffer (Figure 6, step 604 and  col. 19 lines 4-9, resource manager receives a memory allocation request from a requester); identifying a plurality of pages from the frame buffer that are available to fulfill the request (figure 6, step 606 and col. 19 lines 10-20, resource manager determines whether a sufficiently large block of virtual memory is already mapped and available); and generating a virtual frame buffer using the plurality of pages (figure 6, step 620 and col. 19 lines 42-67, new clusters are inserted into entries of the cluster table, i.e., each cluster is inserted at one or more entries corresponding to the virtual addresses that it maps), and fulfilling the request by representing the plurality of pages as contiguous memory via the generated virtual frame buffer (col. 19, lines 21-41, resource manager attempts to represent all of the unmapped physical addresses using a single four-block or eight-block cluster, where each block consists of a contiguous range of physical addresses). Case differs from the claimed invention in not specifically teaching the plurality of pages representing non-contiguous portions of the frame buffer, and generating a virtual frame buffer using the plurality of pages based on a scatter-gather mapping operation. However, Oldfield teaches a method of transferring data between primary storage and secondary storage in a data processing system, the primary storage being divided into pages in both physical and virtual address spaces, the method comprising a scatter-gather filter implementing an algorithm which processes requests including the steps of determining from the list that the data to be written to sector is located in two discontiguous physical pages (P1 & P2) and causes the data in P1 and P2 making up sector A to be copied by the system processor into an intermediate sector buffer like buffer so that a gather write operation writes a physically discontiguous I/O buffer to a contiguous range of sectors on the secondary medium (abstract and col. 4 line 20 through col. 6 line 28)  in order to increase data transfer rate (col. 3 lines 7-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case in having the plurality of pages representing non-contiguous portions of the frame buffer, and generating a virtual frame buffer using the plurality of pages based on a scatter-gather mapping operation, as per teaching of Oldfield in order to increase data transfer rate.
Regarding claim 2, Case discloses to generate the virtual frame buffer includes constructing a page table mapping the plurality of pages into the virtual frame buffer (col. 19 lines 42-43, new clusters are inserted into entries of the cluster table).
Regarding claim 5, Case discloses that the plurality of pages are scattered throughout the frame buffer (col. 18 lines 54-65, he resource manager may use to manage a virtual frame buffer, where the virtual frame buffer includes a physical memory pool and a corresponding virtual address space).
Regarding claim 6, Case discloses the step of receiving a request to initialize a virtual function of a graphics processing unit (GPU) (col. 8 lines 48-51 and col. 18 lines 58-60, GPU 114 can access system memory 104 by reference to virtual addresses, which are translated to physical addresses in order to fulfill the memory access request, and a pool of physical memory is created by requesting an initial memory allocation from an operating system, e.g., during system startup).
Regarding claim 8, Case teaches the steps of receiving a memory access request to access the memory space; requesting, via a translation request, a translation of a virtual address to a physical address from an IOTLB; requesting a translation of a guest physical address to the system physical address (col. 9 lines 1-28, GTLB 142 retrieves a cluster from address translation table 140 or from its own cache of recently used clusters and converts the virtual address to a physical address based on data contained in the cluster such that address translation can be made invisible to some or all clients in response to a memory request that includes a virtual address).
Regarding claim 12, Case discloses an apparatus as shown in figure 1, comprising: a graphics processing unit (figure 1, GPU 114); and a frame buffer (figure 1, 142) coupled to the GPU, wherein based upon initialization of a virtual function, the GPU generates a virtual frame buffer to map one or more of a plurality of page into the virtual frame buffer (col. 18 lines 54-65, a pool of physical memory is created by requesting an initial memory allocation from an operating system, e.g., during system startup), and represents the virtual buffer to a virtual machine as contiguous memory (col. 19 lines 21-41, resource manager attempts to represent all of the unmapped physical addresses using a single four-block or eight-block cluster, where each block consists of a contiguous range of physical addresses). Case differs from the claimed invention in not specifically teaching to generate a virtual frame buffer using a scatter-gather mapping operation to map one or more of a plurality of non-contiguous page of frame buffer into the virtual frame buffer. However, Oldfield teaches a method of transferring data between primary storage and secondary storage in a data processing system, the primary storage being divided into pages in both physical and virtual address spaces, the method comprising a scatter-gather filter implementing an algorithm which processes requests including the steps of determining from the list that the data to be written to sector is located in two discontiguous physical pages (P1 & P2) and causes the data in P1 and P2 making up sector A to be copied by the system processor into an intermediate sector buffer like buffer so that a gather write operation writes a physically discontiguous I/O buffer to a contiguous range of sectors on the secondary medium (abstract and col. 4 line 20 through col. 6 line 28)  in order to increase data transfer rate (col. 3 lines 7-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case in generating a virtual frame buffer using a scatter-gather mapping operation to map one or more of a plurality of non-contiguous page of frame buffer into the virtual frame buffer, as per teaching of Oldfield, in order to increase data transfer rate.
Regarding claim 13, Case discloses that the plurality of pages are mapped into the virtual frame buffer by using a graphics input/output memory management unit (GIOMMU) and an associated page table (col. 11 lines 19-35, an entry in the cluster table is accessed by reference to a virtual address and each cluster table entry stores a data structure that maps some range of the virtual address space to physical addresses).
Regarding claim 14, Case discloses that the associated page table is a graphics input/output memory management unit (GIOMMU) page table (col. 20 lines 20-29, resource manager may also maintain an allocation table that tracks whether a given virtual address has a cluster, whether it is allocated or available), and a virtual function guest physical memory request is mapped to a corresponding system physical address (col. 8 line 65 through col. 9 line 28, in response to a memory request that includes a virtual address, GTLB 142 retrieves a cluster from address translation table 140 or from its own cache of recently used clusters and converts the virtual address to a physical address based on data contained in the cluster).
Regarding claim 15, Case discloses that a physical location of the plurality of pages is annotated in a page table located in the frame buffer (col. 19 lines 51-67, the position of the cluster in the table determines which virtual addresses are mapped to the physical addresses referenced by the cluster).
 Regarding claim 18, Case discloses a processing system as shown in figure 1, comprising: a input/output (I/O) device configured to operate using at least one of a single-root input/output virtualization (SR-IOV) and a scalable input/output virtualization (S-IOV) (col. 7 lines 2-16, visual output is provided on a pixel based display device operating under control of a graphics card coupled to system bus and the system bus may be implemented using one or more of various bus protocols including PCI (Peripheral Component Interconnect), AGP (Accelerated Graphics Port) and/or PCI Express (PCI-E), which covers at least one of a single-root input/output virtualization and a scalable input/output virtualization); and a plurality of virtual machines configured to utilize a local memory (col. 8 lines 48-64, GPU 114 can access system memory 104 by reference to virtual addresses, which are translated to physical addresses in order to fulfill the memory access request), a plurality of pages are gathered to generate a virtual frame buffer based upon a request for an allocation of memory for a virtual function (col. 19, lines 42-67, new clusters are inserted into entries of the cluster table, i.e., each cluster is inserted at one or more entries corresponding to the virtual addresses that it maps). Case differs from the claimed invention in not specifically discloses that a plurality of pages are gathered to generate a virtual frame buffer based on a scatter-gather mapping operation, are non-contiguous portions of the frame buffer, and are represented to a virtual machine as contiguous memory. However, Oldfield teaches a method of transferring data between primary storage and secondary storage in a data processing system, the primary storage being divided into pages in both physical and virtual address spaces, the method comprising a scatter-gather filter implementing an algorithm which processes requests including the steps of determining from the list that the data to be written to sector is located in two discontiguous physical pages (P1 & P2) and causes the data in P1 and P2 making up sector A to be copied by the system processor into an intermediate sector buffer like buffer so that a gather write operation writes a physically discontiguous I/O buffer to a contiguous range of sectors on the secondary medium (abstract and col. 4 line 20 through col. 6 line 28)  in order to increase data transfer rate (col. 3 lines 7-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Case in having that a plurality of pages are gathered to generate a virtual frame buffer based on a scatter-gather mapping operation, are non-contiguous portions of the frame buffer, and are represented to a virtual machine as contiguous memory, as per teaching of Oldfield, in order to increase data transfer rate.
Regarding claim 19, Case teaches that in order to generate the local memory, the plurality of pages are mapped into a contiguous region of guest physical memory using a graphics input/output memory management unit (col. 12 lines 7-30, physical address space includes a number of blocks, where each block is a contiguous range of physical addresses and is mapped to a contiguous range of virtual addresses).
Regarding claim 20, Case discloses that the GIOMMU is controlled by a hypervisor or a host operating system (col. 7 line 63 through col. 8 line 9, an application program 134 may be, for instance, a video game program that generates graphics data and invokes appropriate rendering functions of GPU 114 to transform the graphics data to pixel data).

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 7,334,108 hereinafter Case in view of Oldfield et al. (US 5,497,476 hereinafter Oldfield) as claims above, and further in view of Swoboda (US 2015/0091912).
Regarding claim 3, the combination of Case and Oldfield differs from the claimed invention in not specifically disclosing that the plurality of pages are a plurality of host pages and the page table is a graphics input/output memory management unit (GIOMMU) host page table. However, Swoboda teaches a computer system configured for high performance rendering having a graphics input/output memory management unit (GIOMMU) host page table (figure 1, 46) and the plurality of pages are a plurality of host pages ([0011], GPU RAM includes a frame buffer and a page table, wherein the page table holds a mapping that relates the physical-address space of the GPU RAM to the virtual-memory address (VA) space of the various processes running on the computer system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Case and Oldfield in having that the plurality of pages are a plurality of host pages and the page table is a graphics input/output memory management unit (GIOMMU) host page table, as per teaching of Swoboda, in order to enable to function efficiently when GPUs differ from each other with respect to frame buffer size ([0002]).
Regarding claim 4, Case teaches to constructing the host page table mapping the plurality of host pages into the virtual frame buffer includes mapping the plurality of host pages into a guest physical address (GPA) contiguous virtual frame buffer (col. 19 lines 42-67, the position of the cluster in the table determines which virtual addresses are mapped to the physical addresses referenced by the cluster).
	Regarding claim 7, Swoboda discloses the step of calling a graphics input/output memory management unit (GIOMMU) driver to allocate the memory space of the memory space of the virtual frame buffer ([0016], graphics driver passes certain parameters to physical-memory allocator to locate available memory in the array 
of GPUs) in order to enable to function efficiently when GPUs differ from each other with respect to frame buffer size.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 7,334,108 hereinafter Case in view of Oldfield et al. (US 5,497,476 hereinafter Oldfield) as applied in claims above, and further in view of Vakharwala et al. (US 2018/0349288 hereinafter Vakharwala).
Regarding claims 9-10, the combination of Case and Oldfield differs from the claimed invention in not specifically teaching to use the physical address provided from the IOTLB to trigger the memory access request to the memory space of the frame buffer, wherein the IOTLB is a modified Address Translation Cache (ATC), wherein the modified ATC is able to discern a difference between a system memory and a frame buffer memory. However, Vakharwala teaches an IOMMU includes IOTLB to store translations generated by address translation unit ([0029]) and using I/O-side address provided by I/O device to find a corresponding memory-side address in IOTLB and initiating corresponding memory side transaction to system memory ([0036]), wherein IOTLB may include its own cache of recent memory address translations, which may be referred to as a device TLB or an Address Translation Cache (ATC) as described in a Peripheral Component Interconnect Express (PCIe) Address Translation Service (ATS) specification ([0002]) in order to improve overall system performance ([0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Case and Oldfield in using the physical address provided from the IOTLB to trigger the memory access request to the memory space of the frame buffer, wherein the IOTLB is a modified Address Translation Cache (ATC), wherein the modified ATC is able to discern a difference between a system memory and a frame buffer memory, as per teaching of Vakharwala, in order to improve overall system performance.
Regarding claims 16-17, the combination of Case and Oldfield differs from the claimed invention in not specifically teaching that a translation of a virtual address is requested using a translation request from an IOTLB, wherein the IOTLB is a modified Address Translation Cache (ATC), wherein the modified ATC is able to discern a difference between a system memory and a frame buffer memory. However, Vakharwala teaches an IOMMU includes IOTLB to store translations generated by address translation unit ([0029]) and using I/O-side address provided by I/O device to find a corresponding memory-side address in IOTLB and initiating corresponding memory side transaction to system memory ([0036]), wherein IOTLB may include its own cache of recent memory address translations, which may be referred to as a device TLB or an Address Translation Cache (ATC) as described in a Peripheral Component Interconnect Express (PCIe) Address Translation Service (ATS) specification ([0002]) in order to improve overall system performance ([0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Case and Oldfield in having that a translation of a virtual address is requested using a translation request from an IOTLB, wherein the IOTLB is a modified Address Translation Cache (ATC), wherein the modified ATC is able to discern a difference between a system memory and a frame buffer memory, as per teaching of Vakharwala, in order to improve overall system performance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 7,334,108 hereinafter Case in view of Oldfield et al. (US 5,497,476 hereinafter Oldfield) and Swoboda (US 2015/0091912) as applied in claim 7 above, and further in view of Kakaiya et al. (US 2019/0042329 hereinafter Kakaiya).
Regarding claim 11, the combination of Case, Oldfield and Swoboda differs from the claimed invention in not specifically teaching that a graphics input/output memory management unit (GIOMMU) is controlled by a hypervisor or a host operating system. However, Kakaiya teaches that the GIOMMU is controlled by a hypervisor or a host operating system ([0030], Hypervisor may be part of the software or firmware running on host processor and may serve as a virtual machine monitor that manages the system's hardware resources) in order to distribute system resources efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Case, Oldfield and Swoboda in having that a graphics input/output memory management unit (GIOMMU) is controlled by a hypervisor or a host operating system, as per teaching of Kakaiya, in order to distribute system resources efficiently.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133